Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 12/24/2019 and 9/4/2020 have been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 102
           Claims 1 and 48 are rejected under 35 U.S.C. 102 (a) 1/102 (a) 2 as being anticipated by Chu et al. (U.S. PG-Publication # 2017/0302422).

        Consider claims 1 and 48, Chu et al. clearly disclose 1. A method for wireless communication, comprising: 
         receiving, by a first device, first information transmitted by a second device, wherein the first information is used in configuring a first resource set for the first device (par. 4 (receiving, at a first communication device, a first data unit from a second communication device via one or more )); 
        determining, by the first device, based on the first resource set, a first resource for transmission of a first channel between the first device and the second device (par. 4 (determining, at the first communication device, channel availability information for the one or more communication channels; and when the first communication device determines that at least one of the communication channels among the one or more communication channels is idle, transmitting, by the first communication device, a second data unit to the second communication device as part of the OFDMA transmission)); and 
        determining, by the first device, based on the first resource set, a second resource for transmission of a second channel between the first device and the second device ( par. 4 (determining, at the first communication device, channel availability information for the one or more communication channels; and when the first communication device determines that at least one of the communication channels among the one or more communication channels is idle, transmitting, by the first communication device, a second data unit to the second communication device as part of the OFDMA transmission)). 



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




         Claims 2-3 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2017/0302422), in view of Luo et al. (U.S. PG-Publication # 2018/0115963).



         Consider claim 2, and as applied to claim 1 above,
                        claim 49, and as applied to claim 48 above, 
Chu et al. clearly disclose the method as described.
         However, Chu et al. do not specifically disclose a numerology adopted for the channel. 
         In the same field of endeavor, Luo et al. clearly show: 
        wherein the first channel is different from the second channel in terms of at least one of: 
        a bandwidth part where the channel is located, 
        a carrier where the channel is located, 
        a cell where the channel is located, a duplex direction adopted for the channel, or 
        a numerology adopted for the channel (fig. 8B, par 96 (FIG. 8B illustrates allocations to two UEs on overlapping transmission resources, with an allocation 820 to a first UE using a numerology based on a S.sub.f f.sub.k tone spacing with S.sub.f.noteq.1 (e.g., a 120 kHz tone spacing when S.sub.f=2 and f.sub.k=60 kHz) and having a shorter duration, T.sub.s/S.sub.t, with S.sub.t.noteq.1, than an allocation 822 to a second UE using a numerology based on a f.sub.k (e.g., 60 kHz) tone spacing during a time slot of duration, T.sub.s. FIG. 8C illustrates an allocation 840 to a first UE using a numerology based on a S.sub.f f.sub.k tone spacing with S.sub.f.noteq.1 (e.g., a 120 kHz tone spacing when S.sub.f=2 and f.sub.k=60 kHz) and an allocation 842 to a second UE using an f.sub.k (e.g., 60 kHz) tone spacing)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show disclose a numerology adopted for the channel, as taught by Luo, so that network performance can be improved.



         Consider claim 3, and as applied to claim 2 above, 
                        claim 50, and as applied to claim 49 above,
Chu et al. clearly disclose the method as described.
         However, Chu et al. do not specifically disclose the numerology.
         In the same field of endeavor, Luo et al. clearly show:                   
        wherein the numerology adopted for the first channel is different from the numerology adopted for the second channel comprises at least one of: 
         a subcarrier spacing adopted for the first channel is different from a subcarrier spacing adopted for the second channel, or 
         a cyclic prefix adopted for the first channel is different from a cyclic prefix adopted for the second channel (par. 94 (According to aspects of the present disclosure, different UEs may be scheduled to use different numerologies (e.g., receiving signals transmitted with differing cyclic prefix (CP) length and/or differing tone spacing) when receiving MU-MIMO signals transmitted on a set of shared transmission resources (e.g., a set of RBs, a set of frequencies in a subframe))). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show the numerology, as taught by Luo, so that network performance can be improved.





         Claims 5, 7, 9, 16, 18, 52, 54, 56, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2017/0302422), in view of Abedini et al. (U.S. PG-Publication # 2019/0053196).



          Consider claim 5, and as applied to claim 1 above, 
                         claim 52, and as applied to claim 48 above,
Chu et al. clearly disclose:
          wherein determining, by the first device, the second resource for the transmission of the second channel between the first device and the second device based on the first resource set comprises: 
        determining, by the first device, from the second resource set, the second resource for the transmission of the second channel between the first device and the second device (par. 4 (determining, at the first communication device, channel availability information for the one or more communication channels; and when the first communication device determines that at least one of the communication channels among the one or more communication channels is idle, transmitting, by the first communication device, a second data unit to the second communication device as part of the OFDMA transmission)).  
          However, Chu et al. do not specifically disclose determining, by the first device, a second resource set based on the first resource set. 
          In the same field of endeavor, Abedini et al. clearly show:
        determining, by the first device, a second resource set based on the first resource set (par. 6 (a transmitting node may subdivide a set of SI into two or more portions, and may transmit some portions as part of one or more reference signals, and other portions as part of a shared data channel. For example, one portion may include information utilized by all target devices, including target devices for which connection latency is relatively less tolerable than for other target devices. Another portion may include information that is specific to a set of target devices for which connection latency is less of a concern, and less frequent transmissions of such data may conserve system and device resources));                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show determining, by the first device, a second resource set based on the first resource set, as taught by Abedini, so that network performance can be improved.




          Consider claim 7, and as applied to claim 5 above,
                          claim 54, and as applied to claim 52 above, 
Chu et al. clearly disclose the method as described.
          However, Chu et al. do not specifically disclose a subset of the first resource set is determined as the second resource set
          In the same field of endeavor, Abdeini et al. clearly show: 
        wherein determining, by the first device, the second resource set based on the first resource set comprises: 
        determining the second resource set based on the first resource set in one of the following manners that: 
        a subset of the first resource set is determined as the second resource set (par. 6 (a transmitting node may subdivide a set of SI into two or more portions, and may transmit some portions as part of one or more reference signals, and other portions as part of a shared data channel. For example, one portion may include information utilized by all target devices, including target devices for which connection latency is relatively less tolerable than for other target devices. Another portion may include information that is specific to a set of target devices for which connection latency is less of a concern, and less frequent transmissions of such data may conserve system and device resources); 
        a resource is added into the first resource set to form the second resource set; 
        a number of resources in the first resource set or a granularity of resources in the first resource set is extended or reduced in at least one of a time domain or a frequency domain to form the second resource set; or 
        the first resource set is offset in a time domain or a frequency domain to form the second resource set.                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show a subset of the first resource set is determined as the second resource set, as taught by Abedini, so that network performance can be improved.



          Consider claim 16, and as applied to claim 1 above, 
                         claim 63, and as applied to claim 48 above,
Chu et al. clearly disclose:
           wherein determining, by the first device, the first resource for the transmission of the first channel between the first device and the second device based on the first resource set comprises: 
        determining, by the first device, from the third resource set, the first resource for the transmission of the first channel between the first device and the second device ( par. 4 (determining, at the first communication device, channel availability information for the one or more communication channels; and when the first communication device determines that at least one of the communication channels among the one or more communication channels is idle, transmitting, by the first communication device, a second data unit to the second communication device as part of the OFDMA transmission)).  
          However, Chu et al. do not specifically disclose determining, by the first device, a third resource set based on the first resource set. 
          In the same field of endeavor, Abediniet al. clearly show: 
         determining, by the first device, a third resource set based on the first resource set (par. 6 (a transmitting node may subdivide a set of SI into two or more portions, and may transmit some portions as part of one or more reference signals, and other portions as part of a shared data channel. For example, one portion may include information utilized by all target devices, including target devices for which connection latency is relatively less tolerable than for other target devices. Another portion may include information that is specific to a set of target devices for which connection latency is less of a concern, and less frequent transmissions of such data may conserve system and device resources));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show determining, by the first device, a third resource set based on the first resource set, as taught by Abedini, so that network performance can be improved.



          Consider claim 18, and as applied to claim 16 above,
                         claim 65, and as applied to claim 63 above, 
Chu et al. clearly disclose the method as described.
          However, Chu et al. do not specifically disclose a subset of the first resource set is determined as the third resource set. 
          In the same field of endeavor, Abedini et al. clearly show:
        wherein determining, by the first device, the third resource set based on the first resource set comprises: 
        determining the third resource set based on the first resource set in one of the following manners that: 
        a subset of the first resource set is determined as the third resource set (par. 6 (a transmitting node may subdivide a set of SI into two or more portions, and may transmit some portions as part of one or more reference signals, and other portions as part of a shared data channel. For example, one portion may include information utilized by all target devices, including target devices for which connection latency is relatively less tolerable than for other target devices. Another portion may include information that is specific to a set of target devices for which connection latency is less of a concern, and less frequent transmissions of such data may conserve system and device resources); 
        a resource is added into the first resource set to form the third resource set; 
        a number of resources in the first resource set or a granularity of resources in the first resource set is extended or reduced in at least one of a time domain or a frequency domain to form the third resource set; or
        the first resource set is offset in a time domain or a frequency domain to form the third resource set.                    
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show a subset of the first resource set is determined as the third resource set, as taught by Abedini, so that network performance can be improved.





         Claims 9 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2017/0302422), in view of Abedini et al. (U.S. PG-Publication # 2019/0053196), and in view of Baker et al. (U.S. Patent # 10004088).


          Consider claim 9, and as applied to claim 7 above, 
                          claim 56, and as applied to claim 54 above,
Chu et al. clearly disclose the method as described.
          However, Chu et al. do not specifically disclose that the resource is added into the first resource set to form the second resource set.
          In the same field of endeavor, Baker et al. clearly show:
        wherein the manner in which the second resource set is determined based on the first resource set comprises that the resource is added into the first resource set to form the second resource set (col. 4, lines 15-19 (signalling a difference in the set of signatures and/or the set of sub-channels, for example by adding one or more signatures and/or sub-channels to the set available for R99 RACH, or by removing one or more signatures and/or sub-channels from the set available for R99 RACH)); 
        and
        the method further comprises:
        receiving, by the first device, fourth information from the second device, wherein the fourth information is used to indicate a resource to be added (col. 4, lines 15-19 (signalling a difference in the set of signatures and/or the set of sub-channels, for example by adding one or more signatures and/or sub-channels to the set available for R99 RACH, or by removing one or more signatures and/or sub-channels from the set available for R99 RACH)); 

       or,

       the manner in which the second resource set is determined based on the first resource set comprises that the number of resources in the first resource set or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set;
       and
       the method further comprises:
       receiving, by the first device, fifth information from the second device, wherein the fifth information is used to indicate an amplitude of extension or reduction;

       or,

       the manner in which the second resource set is determined based on the first resource set comprises that the number of resources in the first resource set or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set: 
       and
       the method further comprises:
       determining an amplitude of extension or reduction 
       based on a frequency-domain magnitude relationship between a carrier where the first channel is located and a carrier where the second channel is located  or 
       based on a frequency-domain magnitude relationship between a bandwidth part where the first channel is located and a bandwidth part where the second channel is located;

        or,

        the manner in which the second resource set is determined based on the first resource set comprises that the first resource set is offset in the time domain or the frequency domain to form the second resource set:
        and 
        the method further comprises:
        receiving, by the first device, sixth information from the second device, wherein the sixth information is used to indicate an offset.
                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show that the resource is added into the first resource set to form the second resource set, as taught by Baker, so that network performance can be improved.






         Claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2017/0302422), in view of Abedini et al. (U.S. PG-Publication # 2019/0053196) and Tooher et al. (U.S. PG-Publication # 2019/0208482), and in view of Ouchi et al. (U.S. PG-Publication # 2013/0121280). 

          Consider claim 57, and as applied to claim 54 above, Chu et al. clearly disclose the method as described.
          However, Chu et al. do not specifically disclose the number of resources or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set.
          In the same field of endeavor, Tooher et al. clearly show:                   
         wherein the manner in which the second resource set is determined based on the first resource set comprises that the number of resources or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set (par. 179 (Adaptable data bandwidth may enable the frequency allocation in a scheduling assignment or grant to have greater granularity without requiring larger payload. In these examples, the interpretation by the WTRU of the frequency allocation included in control information for scheduling may be dependent on the configured frequency resources. For example, if a WTRU is configured with a first set of frequency resources, the frequency allocation in a scheduling assignment or grant may indicate granularity on the level of subcarriers or groups of subcarriers. Alternatively, if a WTRU is configured with a second larger set of frequency resources, with multiple numerology blocks for example, the frequency allocation in a scheduling assignment or grant may indicate a granularity of resource blocks or groups of resource blocks)); 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show the number of resources or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set, as taught by Tooher, so that network performance can be improved.
            However, Chu and Tooher do not specifically disclose wherein the fifth information is used to indicate an amplitude of extension or reduction.
          In the same field of endeavor, Ouchi et al. clearly show:                   
           the transceiver is further configured to receive fifth information from the second device, wherein the fifth information is used to indicate an amplitude of extension or reduction (par. 87 (the DM-RS is transmitted together with a PUSCH or a PUCCH, and is used also as a reference signal for: calculating the change amount of the amplitude, phase, and frequency of the signal of the PUSCH or the PUCCH)). 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show the number of resources or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set, as taught by Tooher, and show the fifth information is used to indicate an amplitude of extension or reduction, as taught by Ouchi, so that network performance can be improved.


          Consider claim 58, and as applied to claim 54 above, Chu et al. clearly disclose the method as described.
          However, Chu et al. do not specifically disclose the number of resources or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set.
          In the same field of endeavor, Tooher et al. clearly show:                   
         wherein the manner in which the second resource set is determined based on the first resource set comprises that the number of resources or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set (par. 179 (Adaptable data bandwidth may enable the frequency allocation in a scheduling assignment or grant to have greater granularity without requiring larger payload. In these examples, the interpretation by the WTRU of the frequency allocation included in control information for scheduling may be dependent on the configured frequency resources. For example, if a WTRU is configured with a first set of frequency resources, the frequency allocation in a scheduling assignment or grant may indicate granularity on the level of subcarriers or groups of subcarriers. Alternatively, if a WTRU is configured with a second larger set of frequency resources, with multiple numerology blocks for example, the frequency allocation in a scheduling assignment or grant may indicate a granularity of resource blocks or groups of resource blocks)); 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show the number of resources or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set, as taught by Tooher, so that network performance can be improved.
          However, Chu and Tooher do not specifically disclose determining an amplitude of extension or reduction.
          In the same field of endeavor, Ouchi et al. clearly show:                   
         the processor is further configured to determine an amplitude of extension or reduction (par. 87 (the DM-RS is transmitted together with a PUSCH or a PUCCH, and is used also as a reference signal for: calculating the change amount of the amplitude, phase, and frequency of the signal of the PUSCH or the PUCCH)) based on a frequency-domain magnitude relationship between a carrier where the first channel is located and a carrier where the second channel is located  (par. 73 (the PDCCH includes a plurality of control channel elements (CCEs), and the mobile station apparatus receives a PDCCH from the base station apparatus by detecting the PDCCH including CCEs. This CCE includes a plurality of resource element groups (also referred to as REGs or mini-CCEs) dispersed in the time domain and the frequency domain. Here, the resource element is a unit resource composed of one OFDM symbol (time domain) and one subcarrier (frequency domain))) or based on a frequency-domain magnitude relationship between a bandwidth part where the first channel is located and a bandwidth part where the second channel is located. 
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show the number of resources or the granularity of resources in the first resource set is extended or reduced in the at least one of the time domain or the frequency domain to form the second resource set, as taught by Tooher, and show determining an amplitude of extension or reduction, as taught by Ouchi, so that network performance can be improved.




         Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2017/0302422), in view of Abedini et al. (U.S. PG-Publication # 2019/0053196) and Liu et al. (U.S. PG-Publication # 2012/0213146), and in view of Ouchi et al. (U.S. PG-Publication # 2013/0121280). 


          Consider claim 59, and as applied to claim 54 above, Chu et al. clearly disclose the method as described.
          However, Chu et al. do not specifically disclose the first resource set is offset in the time domain or the frequency domain to form the second resource set.
          In the same field of endeavor, Liu et al. clearly show:                   
          wherein the manner in which the second resource set is determined based on the first resource set comprises that the first resource set is offset in the time domain or the frequency domain to form the second resource set ([0017] the second sounding resource is set based on predetermined configuration parameters and the first sounding resource is selected from an allocated transmission time interval of the second sounding resource based on specific parameters of the first sounding resource in time domain, [0018] the predetermined configuration parameters comprise one or more of periodicity and offset in time domain, initial physical resource block, bandwidth and frequency hopping mode in frequency domain)); and
          the transceiver is further configured to receive sixth information from the second device, wherein the sixth information is used to indicate an offset (par. 18 (the predetermined configuration parameters comprise one or more of periodicity and offset in time domain, initial physical resource block, bandwidth and frequency hopping mode in frequency domain)). 






         Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (U.S. PG-Publication # 2017/0302422), in view of Tooher et al. (U.S. PG-Publication # 2019/0208482).

          Consider claim 72, and as applied to claim 48 above, Chu et al. clearly disclose the method as described.
          However, Chu et al. do not specifically disclose the first device comprises a terminal device and the second device comprises a base station device. 
          In the same field of endeavor, Lou et al. clearly show: 
          wherein the first device comprises a terminal device and the second device comprises a base station device (fig. 5c (180/102), par. 125 (A gNB 180 sends a first control channel transmission 582, such as a first DCI, to a WTRU 102 including numerology block(s) boundaries)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for wireless communication, as taught by Chu, and show the first device comprises a terminal device and the second device comprises a base station device, as taught by Lou, so that network performance can be improved.





Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
April 28, 2021